DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 26 is objected to because of the following informalities in lines 5, 7, 9, and 18:  the limitations ‘wireless cellular or data’ should be recited ‘wireless, cellular, or data’.  Appropriate correction is required.
3.	Claims 31, 32, 33, and 35 are objected to because of the following informalities:  the limitations ‘wireless cellular or data’ should be recited ‘wireless, cellular, or data’.  Appropriate correction is required.
4.	Claim 27 is objected to because of the following informalities:  the limitations ‘from plurality’ should be recited ‘from a plurality’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 26 recites the limitation "the called user".  There is insufficient antecedent basis for this limitation in the claim.

8.	Claim 26 recites the limitation "the Mobile Operator".  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 26 recites the limitation "the date".  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 27 recites the limitation "the holiday message options".  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 31 recites the limitation "the Mobile Station International Subscriber Directory Number (MSISDN)".  There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 33 recites the limitation "the second message".  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10,298,740, claims 1-12 of US Patent No. 10,587,746, claims 1-17 of US Patent No. 9,565,537. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited patent(s) mentioned above disclose: ‘…detecting, at a network element of the wireless, cellular, or data network of the Mobile Operator, that a call from the calling mobile device to the called mobile device over a wireless, cellular, or data network of a Mobile Operator was a missed call...’
and 
‘…sending, from the wireless, cellular, or data network, the message package to the calling mobile device, wherein the message package comprises first instructions to display the plurality of message options…’ recited in claims 26-37 of the instant application.	
The cited reference has more limitations, thereby encompassing the present application's limitations.
Furthermore, omission of an element and its function in combination is obvious expedient if remaining elements perform same functions as before in re KARLSON (CCPA) 136 USPQ 184 (1963).
For these reasons, claims 26-37 are rejected.  Claims 27-37 depend on claim 26. 
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
16.	Any response to this action should be mailed to:


P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 10 a.m. to 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/Primary Examiner, Art Unit 2653